Citation Nr: 0104536	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a postoperative herniated nucleus pulposus at L4-5.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1960 to 
January 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) August 1998 decision which denied a 
compensable evaluation for a postoperative herniated nucleus 
pulposus at L4-5 and a claim for TDIU.


REMAND

In a May 1998 letter, I. Nazareth, M.D., reported that the 
veteran had required the use of a wheelchair since 1991.  Dr. 
Nazareth also reported that the veteran experienced severe 
back pain and weakness in his lower limbs.  Dr. Nazareth then 
stated that the veteran's lumbar disc herniation at L4-5 was 
the cause of all his problems.

On VA medical examination in November 1998, the veteran 
reported that he had required the use of a wheelchair since 
1988, and that he experienced constant back and leg pain.  
The diagnosis was dense paraplegia with a normal functioning 
at L2.  The examiner commented that the veteran would never 
ambulate again and would be wheelchair bound.  The examiner 
also commented that the etiology of the veteran's paraplegia 
was in question as it could have been caused by a stroke, 
reflex sympathetic dystrophy, arachnoiditis or some other 
damage to his lumbar nerve.

In a December 1998 addendum, the VA physician stated that the 
veteran's herniated nucleus pulposus did not cause his 
current back condition but that his herniated nucleus 
pulposus did contribute to his continued low back and leg 
pain which eventually manifested itself as bilateral lower 
extremity paraplegia.

In a May 1999 letter, Dr. Nazareth reported that the veteran 
experienced severe back pain and weakness on his lower limbs.  
Dr. Nazareth also reported that the veteran's disc herniation 
at the L4-5 level had caused him to develop Reflex 
Sympathetic Dystrophy, which involved his lumbar roots and 
caused the pain in his lower limbs.  Dr. Nazareth then 
maintained that it was more likely then not that the 
veteran's lumbar disc herniation at L4-5 with Reflex 
Sympathetic Dystrophy was the cause of his lower limb pain 
and weakness and his need for a wheelchair.

In an October 1999 Medical Opinion, a Rating Board Medical 
Officer reported that the veteran's in-service L4-5 surgery 
was in complete recovery until a post-service industrial 
accident, and should be considered at 0 point and separate 
from the post-service injury.

Regarding a work place injury to the back soon after service, 
a medical examiner opined in January 1964 that the veteran 
had signs and symptoms of an exacerbation of his previous 
injury.  The same physician wrote in March 1964 that the 
veteran sustained an acute low back strain late in 1963 
superimposed upon a previously operated on herniated 
intervertebral disc at L5 on the left.  An orthopedic surgeon 
opined in May 1964 that at least 50 percent of the veteran's 
present complaints were felt to be due to a preexisting 
condition that was service-connected.  A VA examiner in May 
1964 opined that cause and effects of the later low back 
injury were minor and in any event not related to or 
influenced by the previous back troubles.  Thus the current 
conflict in medical opinion is comparable to that many years 
earlier.  

The Board interpreted the 1998 VA examiner's addendum 
statement as potentially favorable to service connection 
based on aggravation which is implicitly raised by the record 
and as such is an inextricably intertwined issue.  The 
opinion may be interpreted as linking the current level of 
disability in part to service-connected disability.  The 
principles for such claims established in Allen v. Brown, 7 
Vet. App. 439 (1995) require that further development be 
completed.  

The veteran took exception to the RO's denial of his claim of 
CUE concerning a decision of August 1964.  A Statement of the 
Case has not yet been issued on this issue, as required by 
law.  38 U.S.C.A. § 7105(d).

In summary, in a December 1999 decision, the RO denied the 
veteran's claim of clear and unmistakable error (CUE) 
concerning a decision of August 1964, which denied a 
compensable evaluation for his postoperative herniated 
nucleus pulposus at L4-5.  In a VA Form 9 received in January 
2000, the veteran filed a Notice of Disagreement with the 
RO's denial of this CUE claim.  In cases where a notice of 
disagreement is filed with an adverse rating decision, the 
claimant is entitled to an informative Statement of the Case.  
Failure to provide such a statement of the case is a 
procedural defect necessitating remand.  38 C.F.R. § 19.9(a); 
See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

Turning now to the veteran's claim for entitlement to TDIU 
due to service-connected disabilities, a total disability 
rating based on individual unemployability resulting from 
service-connected disabilities can be assigned if a veteran 
is unable to secure or maintain substantially gainful 
employment as a result of a service-connected disability.  
The Court has held that in the case of a TDIU claim, the duty 
to assist requires that VA obtain an examination which 
includes an opinion as to what effect the veteran's service-
connected disability has on his ability to work.  Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  This matter must be 
deferred pending additional development discussed below.

There has been a significant change in the law during the 
pendency of this appeal which has a direct impact on the 
service connection claim and other development requirements.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, these issues are REMANDED for the following 
action:

1.  The RO should prepare and send the 
veteran and his representative a 
Statement of the Case regarding the issue 
of CUE concerning a decision of August 
1964.  The veteran must be advised of the 
time limit for the submission of a 
substantive appeal for this issue.  
Thereafter, if this issue is perfected by 
a timely filed substantive appeal, the 
case should be returned to the Board for 
appellate review.  38 U.S.C.A. § 7105.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
lower back disability.  After obtaining 
any necessary authorization, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

3.  The RO should arrange for a VA orthopedic 
examination of the veteran by an orthopedic 
surgeon or other appropriate specialist as 
needed to determine the nature, extent, and 
probable etiology of any low back disorder(s) 
found on examination.  Any further indicated 
special testing should be conducted.  The 
claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination.  

The examiner should be asked to provide an 
opinion as whether any low back disorder(s) 
found on examination is/are causally related 
to service-connected residuals of a back 
injury or alternatively, whether a service-
connected disability "aggravates," or makes 
worse, any such disorder of the low back 
found, to include reflex sympathetic 
dystrophy.  

If aggravation is determined to be present, 
the examiner should address the following 
medical issues: (1) The baseline 
manifestations which are due to the effects 
of any disorders not service-connected which 
are determined present; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to service-
connected disability based on medical 
considerations; and (3) The medical 
considerations supporting an opinion that 
increased manifestations of any lower back 
disorder or reflex sympathetic dystrophy 
present are proximately due to a service-
connected disability.  

The physician should state the relative 
contribution of a service-connected 
disability to the overall level of impairment 
in percentage terms, if possible.  The 
rationale for all conclusions and opinions 
expressed should be provided.  Any 
consultations with other specialists deemed 
necessary for a comprehensive evaluation 
should be obtained.  

4.  Thereafter, the RO should undertake 
any additional development indicated, and 
this may include referral for additional 
medical opinion as authorized under 
38 C.F.R. § 3.328 if deemed warranted.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  If any development asked for 
is incomplete, appropriate corrective 
action should be implemented.  Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

7.  Then, the RO should adjudicate the 
veteran's claims for an increased rating 
and for TDIU.  The RO should also address 
the intertwined claim of secondary 
service connection.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 



